DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to Applicant’s arguments regarding the Objections to the Drawings and the Rejections under §112, they are considered persuasive and have been withdrawn.
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive. Applicant’s first argument is as follows:
“Claim 9, as amended, recites, "a biasing sub-circuit adapted to be coupled to a clamping circuit; a transistor having a first current terminal, a second current terminal, and a control terminal, the control terminal coupled to the biasing sub-circuit; a resistor coupled to the first current terminal of the transistor; and a comparison device coupled to the first current terminal of the transistor and to the resistor." Dreps does not disclose at least these claim limitations.”
Dreps teaches the limitations as claimed, as will be discussed in the §102 rejection of claim 9 below.
Applicant’s second argument is as follows:
“Claim 25 recites, "a clamping circuit coupled to a bus node; an overshoot detection circuit coupled to the clamping circuit, the overshoot detection circuit comprising: a transistor having a first current terminal, a second current terminal, and a control terminal, the control terminal coupled to the clamping circuit; and a comparison device having a comparison input and a comparison output, the comparison input coupled to the first current terminal, and the overshoot detection circuit configured to produce a negative electrical fast transient (EFT) signal at the comparison output; and a driver coupled to the overshoot detection circuit, the driver configured to: receive the negative EFT signal from the overshoot detection circuit; and adjust a differential voltage at the bus node based on the negative EFT signal." Dreps does not disclose at least these claim limitations.”
The newly submitted claim 25 and its dependent claims 26-32 are directed to an invention that is independent or distinct from the invention originally claimed (as will be further discussed below) and as such, claims 26-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Election/Restrictions
Newly submitted claims 25-32 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the originally filed claims do not require a negative EFT signal at a comparison output or a driver configured to adjust a differential voltage at the bus node based on the negative EFT signal.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dreps et al (US 8,766,675).
For claim 9, Dreps teaches an overshoot current detection circuit, comprising: 
a biasing sub-circuit (P6, R3, R4 and the circuit not shown which generates VGN2) adapted to be coupled to a clamping circuit (N2, P4, N4, P2, N6); 
a transistor (N3) having a first current terminal (terminal directly connected to VGN1), a second current terminal (terminal directly connected to VGN2), and a control terminal (gate terminal), the control terminal coupled to the biasing sub-circuit (as explained below); 
a resistor (R1) coupled to the first current terminal of the transistor (as understood by examination of Figure 3); and 
a comparison device (N1) coupled to the first current terminal of the transistor  and to the resistor (as understood by examination of Figure 3).
Dreps teaches in col. 5, lines 53-64 that:
“According to aspects of the invention, P4 is used to affect the clamping performance of the pull up portion 70 during an undervoltage event. In implementations, a setup time is needed when Vin drops from 4.6V to -1.0V within 4 ns (as indicated in FIG. 2). Thus, there is overshoot or undershoot on dp/dn, and there is much more current consumption when there is a transition of Vin than when Vin is stable. P4 is connected to provide a parallel cut-in path to provide additional voltage protection for N1, and tunes the internal node biasing to reduce the overvoltage by about 200-300 mV, thus improving reliability of the protection circuit 15. N4 in pull down portion 55 provides similar voltage protection for P1.”
Thus, during normal operation (i.e., not during an overvoltage or undervoltage event), P4 is off such that node 50 is connected to the biasing sub-circuit (R3 via N1) and the gate of transistor N3.
For claim 10, Dreps further teaches:
the comparison device is configured to output a signal indicative of an on state or an off state of the transistor (as understood by examination of Figure 3 and by col. 5 lines 10-52).
For claim 11, Dreps further teaches:
the transistor is an n-type metal oxide semiconductor field effect transistor (as understood by examination of Figure 3).
For claim 13, Dreps further teaches:
the resistor is a first resistor and the biasing sub-circuit comprises: 
a diode (P6) coupled to the clamping circuit and a node (50); 
a second resistor (R3) coupled to a supply voltage (VDD) and the node (as understood by examination of Figure 3); and 
a third resistor (R4) coupled to the node and a common mode node (ground).
For claim 14, Dreps further teaches:
the control terminal of the transistor is coupled to the node (as understood by examination of Figure 3).
For claim 15, Dreps further teaches:
an output of the comparison device is provided to a driver circuit (25 of Figure 1).
Allowable Subject Matter
Claims 16-24 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849